Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered August 19, 1994, convicting defendant, upon his plea of guilty, of robbery in the first degree, assault in the first degree and assault in the second degree, and sentencing him to concurrent terms of 121/2 to 25 years, 5 to 15 years, and 21/3 to 7 years, respectively, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied without a hearing. Defendant was afforded reasonable opportunity to present his contentions via his pro se application, his letter to the court, and the additional application for the same relief submitted by his attorney. The minutes of the plea proceeding establish that the plea was entered knowingly and voluntarily, belying defendant’s unsupported claims, inter alia, of coercion and ineffective assistance of counsel (see, People v Jackson, 186 AD2d 389, lv denied 81 NY2d 790; People v Rivera, 191 AD2d 209, lv denied 81 NY2d 975). Concur — Murphy, P. J., Rosenberger, Williams and Mazzarelli, JJ.